 



Exhibit 10.1
Summary of Compensation of Named Executive Officers
President and Chief Executive Officer and Chief Financial Officer
The Compensation Committee of the Board of Directors establishes and approves
the base salaries, performance bonus criteria and other long-term compensation
and benefits of the Named Executive Officers on an annual basis. The
Compensation Committee established and approved the salary adjustments as set
fort in Table I and Note I-A below and the Performance and bonus criteria as set
forth below in Table II and Note II-A and in Table III and Note III-A. The Chief
Executive Officer and Chief Financial Officer each have a Maximum Annual Bonus
of up to the greater of 50% of base salary or $125,000, in the case of the Chief
Executive Officer, and up to the greater of 50% of base salary or $110,000 in
the case of the Chief Financial Officer. The performance criteria applicable
during 2007 will consist of two components: 1) an EBITDA target threshold to be
measured both semi-annually and annually as set forth in Table II and Note II-A,
and 2) an annual target for “number of moves” as set forth in Table III and Note
III-A below.

 

 



--------------------------------------------------------------------------------



 



Table I

                                  Performance Bonus                 Under      
  Adjusted Annual Base Salary   Employment Contract Arrangements Name   Office  
(Effective February 15, 2007)   (2007 Fiscal Year)
Chris Sapyta
  President and CEO   $196,000
See Note I-A   See Table II and Note II-A and Table III and Note III-A
Edward Johnson
  Chief Financial
Officer   $182,400
See Note I-A   See Table II and Note II-A and Table III and Note III-A

Note I-A :
For fiscal 2007, upon the Compensation Committee’s recommendation, executive
salaries were adjusted by the Board of Directors on April 26, 2007 to be
$196,000 in the case of the Chief Executive Officer and $182,400 in the case of
the Chief Financial Officer with the adjustments to be effective from
February 15, 2007.
Table II
EBITDA Performance

                  January thru June   EBITDA     Percentage of   2007   Actual  
  Bonus earned  
At least 90% of Budgeted (loss)
  $ (818,400 )     10 %
Budget
  $ (744,000 )     20 %
110% of Budget
  $ (669,600 )     30 %
120% of Budget
  $ (595,200 )     40 %

                  July thru December   EBITDA     Percentage of   2007   Actual
    Bonus earned  
At Least 90% of Budget
  $ 836,100       10 %
Budget
  $ 929,000       20 %
110% of Budget
  $ 1,021,900       30 %
120% of Budget
  $ 1,114,800       40 %

                      EBITDA     Percentage of   Full Year   Actual     Bonus
earned  
At least 90% Budget
  $ 166,500       10 %
Budget
  $ 185,000       40 %
110% of Budget
  $ 203,500       50 %
120% of Budget
  $ 222,000       70 %

 

 



--------------------------------------------------------------------------------



 



Note II-A
The eligible EBITDA-based component allocable to each half year during fiscal
2007 will be 40% of the maximum annual bonus amount ($50,000 for our Chief
Executive Officer and $44, 000 for our Chief Financial Officer). These maximum
half year bonus allocations will be earnable in increments of 10%, 20%, 30% or
40% based on the level of attainment relative to separately stated EBITDA
hurdles for each six month interval. The EBITDA hurdles will range from a
threshold of 90% of the budgeted amount to 100%, 110% and 120% of the budgeted
levels. The full year EBITDA results will then be measured against an annual
EBITDA hurdle to determine an additional potential bonus component. The full
year EBITDA target is designed to allow for make-up of shortfall during the
either six month measurement period by providing for higher 50% and 70%
increments of the maximum annual bonus to be earnable if 110% or 120% of the
full year EBITDA hurdles are reached.
Table III
Completed Moves Performance
Number of Completed Moves Component of Cash Bonus Program for the period ended
December 31, 2007
(Award under this Component is made only if the Company achieves EBITDA
breakeven or greater for year ended December 31, 2007.)

                      Number of             Moves             Completed        
    between             1/01/07             and     Percentage of   Full Year  
12/31/07     Bonus earned  
Greater than 80% of Budget
    6,610       25 %
Budget
    8,262       40 %
110% of Budget
    9,088       55 %
120% of Budget
    9,914       60 %

Note III-A
The company’s performance relative to a budgeted number of moves for the
relevant annual period (between 10/01/06 and 9/30/07) will be measured. This
“number of moves” component will be allocated up to 60% of the maximum annual
bonus target, or $75,000 for the Chief Executive Officer and $66,000 for the
chief Financial Officer. Eligibility to receive incremental allocations of
between 25%, 40%, 55% or 60% of these maximum annual amounts will be determined
based upon attainment on a full year basis of at least an 80% threshold or 100%,
110% and 120% of the targeted annual level of moves. This annual bonus component
based on number of moves will be earnable only if the company also achieves at
least a break even level of EBITDA for the full year. If the level of EBITDA
determined on both a semi-annual and full year basis, together with full year
moves achieved would result in a calculated bonus amount in excess of the
maximum annual bonus, the total earnable bonus amount will be limited to the
annual maximum of $125,000 for the CEO and $110,000 for the CFO.

 

 